DECISION
MORROW, Chief Justice.
C. T. Young filed his application on December 12, 1947 to be registered as the holder of the matai name Taliutafa. *392On January 2, 1948 Moetoto Alalamua filed an objection to such proposed registration and became a candidate for the name.
Sec. 926 of the American Samoan Code reads as follows:
“No person not having all the following qualifications shall be eligible to succeed to any Matai title.
(a) Must be at least three-quarters Samoan blood.
(b) Must have resided continuously within the limits of American Samoa for five years either immediately preceding the vacancy of the title, or before he becomes eligible for the title.
(c) Must live with Samoans as a Samoan.
(d) Must be a descendant of a Samoan family and chosen by his family for the title.
(e) Must have been born on American Soil, except persons born of parents of Samoan blood who are (1) inhabitants of American Samoa (2) but temporarily residing outside of American Samoa or engaged in foreign travel at date of birth of such child and (3) whose matai at any time within 13 years after the birth aforementioned files with the Registrar of Titles a sworn declaration that such child born outside of American Samoa now resides in American Samoa and desires such child to be an inhabitant of American Samoa.”
From the evidence it appears that C. T. Young complies with all the requirements of Sec. 926 and is eligible to register a matai name.
Moetoto testified that he was born in Upolu, Western Samoa, his parents being American Samoans residing temporarily in Western Samoa at the time. It was apparent from his testimony that his matai did not, within 13 years after his birth or at any other time, register him as an inhabitant of American Samoa pursuant to Sec. 926(e). It follows, therefore, that he is not eligible under See. 926 to register a matai name.
Since C .T. Young is the only eligible candidate, the court must and it does hereby direct that he be registered *393as the holder of the matai name Taliutafa of Tau. The Registrar of Titles will be so advised.
Costs in the sum of $12.50 are hereby assessed against Moetoto the same to be paid within 30 days.